Citation Nr: 0121908	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  96-47 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to July 
1943.  He died in April 1996.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (RO).

The Board notes that the appellant, at a hearing held at the 
RO in March 1997 and in numerous other statements, has raised 
a claim of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
and she has contended that there was clear and unmistakable 
error (CUE) in a June 1984 rating decision which did not 
award her husband, the veteran, a total disability 
evaluation.  While it does appear that the hearing officer 
addressed aspects of the CUE claim in his April 1997 
supplemental statement of the case, it is not clear that 
entitlement to DIC benefits under section 1318 has been 
specifically and adequately adjudicated by the RO, or that 
the appellant has been afforded proper notice and the 
opportunity to submit evidence and argument on that issue.  
The Board is cognizant of the recent decision of the United 
States Court of Appeals for the Federal Circuit in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001) as well as of the subsequent and current Board 
temporary stay and VA regional office suspension of 
adjudication of such claims.  However, this matter is 
nonetheless referred to the RO for appropriate action.


REMAND

The appellant contends that the veteran's cause of death was 
due to his service-connected skin disorder of the hands or 
otherwise to his period of active service.  In her numerous 
letters to the RO and in her personal hearing testimony 
before the Board and the RO, she has asserted alternately 
that the veteran died from a nervous condition, jungle rot, 
syphilis, fungal infection, sepsis, or gangrene.  She 
believes that all or some of these conditions are 
attributable to the veteran's service-connected eczema or to 
his period of active service.  

The law provides for Dependency and Indemnity Compensation 
benefits for a spouse of a veteran who dies from a service-
connected or compensable disability.  See 38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. 
§ 3.312(a) (2000).  A principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2000).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c) (2000).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
claimant with the development of facts pertinent to her 
claim, have been substantially revised.  The prior provisions 
of 38 U.S.C.A. § 5107 required that the VA assist a claimant 
with the development of facts pertinent to a "well-
grounded" claim for benefits, whereas the revised version of 
this statute contains no such requirement and instead 
requires more generally that the VA assist a claimant with 
the facts pertinent to her claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)).

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the appellant and her representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

In relation to the present appeal, records from Arlington 
Primary Care during the three months immediately preceding 
the veteran's death show that he was followed for Parkinson's 
disease.  He was also diagnosed with scabies, due to poor 
hygiene, and seborrheic dermatitis.  A notation made on a VA 
Form 21-4142 by Paula Bergamini, M.D., from that facility 
indicated that she had assumed care of the veteran in 
February 1996, and that he had debilitating Parkinson's 
disease for which he was being followed by VA and which 
rendered the veteran totally disabled.  Dr. Bergamini also 
indicated that the veteran had chronic seborrheic dermatitis 
which was longstanding and indicated that the diagnosis of 
scabies made during her care of the veteran was incidental.  

The veteran's original Certificate of Death identified the 
cause of death as cardiorespiratory arrest due to 
arteriosclerosis.  Significant contributing conditions were 
listed as Parkinson's disease and stasis edema.  

A June 1999 VA medical opinion stated that eczema of the 
hands was not related to arteriosclerosis; therefore, the 
veteran's cause of death was not related to his service-
connected disability.  

A September 1999 statement written by the appellant and 
presumably signed by Edward S. Pozarny, DPM, stated that he 
had treated the veteran for a chronic fungus toe nail 
condition and noted that the veteran was seen regularly every 
two months for over 12 years. 

A January 1997 letter from Nikos Kakaviatos, M.D., the 
attending physician on the original death certificate, stated 
that he had treated the veteran on three occasions.  The 
veteran had been diagnosed with Parkinson's disease, 
arteriosclerosis, and leg edema.  He also had a severe fungus 
for which Dr. Kakaviatos recommended a skin specialist.  In 
his letter, Dr. Kakaviatos wrote to the appellant that had he 
known that the veteran was suffering from a high fever prior 
to his death, he would have refused to sign the death 
certificate.  He indicated that he would be glad to help the 
appellant get benefits if she would identity the veteran's 
service-connected disability.  If that disability was the 
cause of the veteran's death, he thought he could amend the 
diagnoses on the death certificate.

It appears that sometime in March 2000, the veteran's death 
certificate was amended by the Nosology Unit of the 
Department of Health for the Commonwealth of Virginia.  The 
subsequently amended Certificate of Death identified the 
cause of death as cardiorespiratory arrest due to sepsis.  It 
appears that the amendment was made based on information from 
the attending physician.

The appellant's representative essentially argues that if the 
benefits sought on appeal cannot be granted, then the Board 
should request an independent medical opinion to determine 
whether it is at least as likely as not that the veteran's 
service-connected skin condition could have led to sepsis and 
the veteran's subsequent death.   The Board concurs that 
additional development in this case is warranted to include 
obtaining a medical opinion.  However, the Board also finds 
that at least one significant piece of evidence is missing 
from the record, and that therefore, the case must be 
remanded in order to obtain all relevant evidence in this 
case, and then, to obtain a medical opinion based on a review 
of the complete record.

The Board notes first, that statements from the appellant and 
private medical records indicate that the veteran received 
ongoing treatment at a VA medical facility.  The record 
currently contains no VA clinical records.  In addition, 
although it does appear that the RO has either attempted 
directly or through the appellant to obtain the treatment 
notes of Drs. Kakaviatos and Pozarny, such records were not 
forthcoming.  However, the Board notes that the amended 
Certificate of Death reflects that it was changed based upon 
a physician's letter.  A copy of this letter should be 
obtained.  Finally, the RO should obtain the opinion of a VA 
medical specialist concerning the cause of the veteran's 
death.  While a VA opinion was previously solicited, that 
opinion was rendered before the amendment of the Certificate 
of Death and without the benefit of additional medical 
evidence.

Under these circumstances, the Board is of the opinion that 
it may not properly proceed with appellate review until 
additional development has been accomplished.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified as amended at 38 
U.S.C. § 5103A (West Supp. 2001)). 

Accordingly, this matter is remanded to the RO for the 
following actions:

1.  The RO should request that the 
appellant identify any additional medical 
evidence relevant to the issue on appeal 
and that she furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source she 
identifies.  Copies of all records from 
all sources the appellant identifies, 
especially those of Drs. Kakaviatos and 
Pozarny, and all VA records not currently 
of record, should then be requested and 
associated with the claims folder.   

2.  The RO should attempt to obtain the 
medical evidence upon which the veteran's 
death certificate was amended in March 
2000 from the appropriate officials at 
the Nosology Unit of the Department of 
Health for the Commonwealth of Virginia.

3.  The claims file should be referred to 
a VA medical center for review by an 
appropriate medical specialist.  That 
physician is requested to review the 
veteran's claims file and all medical 
records contained therein.  The reviewer 
is then requested to offer an opinion, 
without resort to speculation, whether it 
is at least as likely as not the 
veteran's service-connected eczema of the 
hands caused the veteran's death.  If 
not, the examiner should indicate whether 
it is at least as likely as not that the 
veteran's service-connected eczema of the 
hands substantially or materially 
contributed to the cause of the veteran's 
death, combined to cause death, or aided 
or lent assistance to the production of 
death.  If the answer is no to the 
preceding questions, the reviewer should 
indicate whether it is at least as likely 
as not that the cause of the veteran's 
death was otherwise related to his period 
of active service.  All opinions should 
be supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new requirements under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified as 
amended at 38 U.S.C. § 5103A (West Supp. 
2001)).  

5.  Following the completion of the 
foregoing, the RO should again review the 
case.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
appellant and her representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to obtain additional 
development and to ensure compliance with the governing legal 
criteria.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the Regional Office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




